Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 1 of 15 PageID #: 572




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                      SOUTHEASTERN DIVISION

ROBIN MESEY and JENNIFER MESEY, )
                                     )
      Plaintiffs,                    )
                                     )
vs.                                  )                            Case No. 1:19-CV-71 SNLJ
                                     )
CITY OF VAN BUREN, MISSOURI, et al., )
                                     )
      Defendants.                    )

                         PLAINTIFFS’ STATEMENT OF FACTS
                         IN WHICH A GENUINE ISSUE EXISTS
              AND PLAINTIFFS’ ADDITIONAL UNDISPUTED MATERIAL FACTS

         COMES NOW Plaintiffs Robin Mesey and Jennifer Mesey (collectively the “Plaintiffs”),

pursuant to Rule 56 of the Federal Rules of Civil Procedure and E.D.Mo. L.R. 4.01(E), sets forth

the following Statement of Facts in Which a Genuine Issue Exists and Plaintiffs’ Additional

Undisputed Material Facts in Support of Plaintiffs’ request for this Court to deny Defendant

Charles Roper’s (“Defendant” or “Defendant Roper”) Motion for Summary Judgment:

                       PLAINTIFFS’ RESPONSES TO
         DEFENDANT ROPER’S STATEMENT OF UNCONTROVERTED FACTS

         1.        Plaintiffs admit the allegation of material fact in Paragraph 1 that “On February 22,

2019, Mr. Roper and his wife, Donna Roper, visited Mr. Roper’s father-in-law, Jeffrey Walberg.”

(See Defendant’s Statement of Facts No. 1).

         2.        Plaintiffs admit the allegation of material fact in Paragraph 2 that “Mr. Walberg

and Plaintiffs live approximately one block apart on Dale Street in the City of Van Buren 1.” (See

Defendant’s Statement of Facts No. 2).



1
 This allegation of fact does not specify the time of this occurrence, but Plaintiffs will stipulate that this allegation
of fact is true at the time of the incident subject to this case.
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 2 of 15 PageID #: 573




          3.     Plaintiffs deny the allegation of material fact in Paragraph 3 that “Mr. Walberg

owned a blond husky mix named Draco, who at the time of the incident was approximately 16

years old.” In reliance of this allegation of material fact, Defendant cites to: “Ex. C, Documents

Produced by Plaintiff, Bates number PLF 025, Ex. A, 19:13-16.” Exhibit C is a veterinarian

document dated June 20, 2017 that states, “Owner of Draco: A Blond/White Husky, 13 yrs of age,

64.81bs.” The testimony cited from Defendant’s deposition is Draco was 16 when he passed away

in May or June of 2020. From the information relied upon Draco was approximately 14 ½ years

old at the time of the incident on February 22, 2019. (See Defendant’s Statement of Facts No. 3).

          4.     Plaintiffs deny this allegation of material fact in Paragraph 4 that “While leaving

Mr. Walberg’s house, Mr. and Mrs. Roper observed two dogs owned by Plaintiffs attacking Draco

on the corner of Dale Street and Independence Street, near Mr. Walberg’s home.”

          Defendant Roper testified he observed Draco laying on the ground, “As I approached the

intersection.” Defendant Roper further testified that he was driving his son’s Ford Escape when

he first saw Draco and Donna Roper was in the passenger seat of the vehicle defendant Roper was

driving. (See Def. Ex. A, TR. 18:20-21:5). See also Probable Cause Statement - Property Damage

2nd degree RSMO 569.120 – Exhibit 6, p.3, infra (THE DOGS WERE FIGHTING IN THE

STREET). Plaintiffs reassert and incorporate by reference every remark that the dogs were

attacking that the dogs were fighting.

          In contradiction, Defendant Roper gave a written statement to the Carter County Sheriff’s

Department and the written statement begins that he was in his vehicle “traveling on Dale St.,”

(Established by the Record – See Defendant Roper February 22, 2019 Written Statement – Exhibit

1 [hereinafter “Defendant Roper Written Statement – Ex. 1”]) (See Defendant’s Statement of Facts

No. 4).



                                                  2
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 3 of 15 PageID #: 574




       5.      Plaintiffs admit in part the allegation of material fact in Paragraph 5 that “Draco

was lying on the street bleeding from his ear and neck;”

       Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure, Plaintiffs object to the

alleged fact that, “Plaintiffs dogs “were just ripping him apart.”” Donna Roper’s testimony given

in her deposition completely contradicts defendant Roper’s testimony. (See Defendant’s Statement

of Facts No. 5).

       6.      Plaintiffs admit in part the material fact in Paragraph 6 that, “Plaintiffs’ smaller dog

(Nina) was biting Draco’s paws” and denies the material fact in Paragraph 6 that, “Plaintiffs’ larger

dog (Max) had his jaws wrapped around Draco’s throat.” (See Id., 21:18-21).

       The testimony cited by Defendant does not support “Plaintiffs’ larger dog (Max) had his

jaws wrapped around Draco’s throat.” (See Defendant’s Statement of Facts No. 6).

       7.      Plaintiffs admit the allegation of material fact in Paragraph 7 that, “The smaller dog

was a female American Bulldog, which, the time of the attack, weighed approximately 65 pounds

and the larger dog was a Male American Bulldog weighing approximately 85 pounds.” (See

Defendant’s Statement of Facts No. 7).

       8.      Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure, Plaintiffs object

to the alleged fact in Paragraph 8 that, “Sometime prior to this incident, Mr. Roper witness the

larger dog attempt to attack Mr. Walberg (in Mr. Walberg’s own yard). Draco came to Mr.

Walberg’s defense and ended up fighting with Max until Max was pulled off Draco” because the

material cited to support the fact cannot be presented in a form that would be admissible in

evidence as it is hearsay. (See Defendant’s Statement of Facts No. 8).

       9.      Plaintiff denies thee material fact in Paragraph 9 that, “When Mr. and Mrs. Roper

witnessed both dogs attacking Draco again on February 22, 2019, Charles stopped the car in the



                                                  3
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 4 of 15 PageID #: 575




middle of the street, got out, and yelled at the dogs from approximately 3 – 5 feet away, to get

away from Draco.”

       Mrs. Roper’s testimony contradicts Defendant Roper’s as Defendant Roper first saw Draco

when driving to Mr. Walberg’s house and stopped his vehicle in the middle of the street. Defendant

Roper testified he observed Draco laying on the ground, “As I approached the intersection.”

Defendant Roper further testified that he was driving his son’s Ford Escape when he first saw

Draco and Donna Roper was in the passenger seat of the vehicle defendant Roper was driving.

(See Def. Ex. A, TR. 18:20-21:5)

       Donna Roper gave a written statement to the Carter County Sheriff’s Department,

beginning with, “Was leaving my father’s house...” If (established by the Record – See Donna

Roper February 22, 2019 Written Statement – Exhibit 2 [hereinafter “Donna Roper Written

Statement – Ex. 2”]) (See Defendant’s Statement of Facts No. 9).

       10.     Plaintiffs admit the allegation of material fact in Paragraph 10 that, “During that

time, Mr. Roper’s wife exited the car.” According to Defendant Roper there was “only one time”

encountering the dogs. (See Def. Ex. A, TR. 18:20-21:5) (See Defendant’s Statement of Facts No.

10).

       11.     Plaintiffs deny the allegation of material fact in Paragraph 11 that, “When neither

dog released Draco, Mr. Roper fired a warning shot directly into the ground from his personal

weapon, a Springfield XD-S firearm, and observed grass fly from where the bullet hit the ground.”

The bullet from this warning shot wound up and Nina’s leg (the smaller dog). (See Def. Ex. B, TR.

43:22-23) (See Defendant’s Statement of Facts No. 11 see also Defendant’s Statement of Facts

No. 29).




                                                4
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 5 of 15 PageID #: 576




       12.       Plaintiffs admit the allegation of material fact in Paragraph 12 that, “Mr. Roper’s

firearm contained seven bullets in its magazine and one bullet in the chamber, totaling eight

bullets.” (See Defendant’s Statement of Facts No. 12).

       13.       Plaintiffs admit the allegation of material fact in Paragraph 13 that, “This bullet

from the warning shot was recovered by the Sheriff’s department.” (See Defendant’s Statement of

Facts No. 13).

       14.       Plaintiff admits the allegation of material fact in Paragraph 14 that, “Mr. Roper’s

gun “jammed” when the empty casing failed to properly eject after he fired his warning shot.” (See

Defendant’s Statement of Facts No. 14).

       15.       Plaintiff admits the allegation of material fact in Paragraph 15 that, “Mr. Roper

cleared the jam, by emptying the cases and an extra bullet from the gun.” (See Defendant’s

Statement of Facts No. 15).

       16.       Plaintiff admits the allegation of material fact in Paragraph 16 that, “This unfired

bullet was also recovered by the police department.” (See Defendant’s Statement of Facts No. 16).

       17.       Plaintiffs admit the allegation of material fact in Paragraph 17 that, “The smaller

dog ran away after Mr. Roper fired his warning shot.”

Plaintiffs deny in part the allegation of material fact in Paragraph 17 that, “that the dog ran from

the attack” because this wording is not supported by the cited testimony. Defendant Roper testified,

“The smaller one ran off, went on up Independence Street up the hill.” (See Defendant’s Statement

of Facts No. 17).

       18.       Plaintiffs admit in part the allegation of material fact in Paragraph 18 that, “At that

time, Mrs. Roper walked around her husband.” Plaintiffs deny in part the allegation of material

fact in Paragraph 18 that, “Mrs. Roper stated she was going to break up the remaining fight.”



                                                   5
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 6 of 15 PageID #: 577




Mrs. Roper specifically testified, “said that she was going to break it up.” (See Def Ex. B, TR.

29:17-19) (See Defendant’s Statement of Facts No. 18).

         19.       Plaintiff denies the allegation of material fact in Paragraph 19 that, “As Mrs. Roper

neared, the larger dog showed his teeth, barked, held his tail stiff, and raised his hackles, all while

staring at her.”

         This allegation of fact relies on both Defendant Roper’s deposition testimony and Donna

Roper’s deposition testimony. Defendant Roper made a written statement to the Carter County

Sheriff’s Department on the date of the incident, February 22, 2019, and the statement contains

none of these allegations in Paragraph 19. (Established by the Record – See Defendant Roper

Written Statement – Ex. 1.

         Likewise, Donna Roper Written Statement contains none of these allegations in Paragraph

19 that are in that written statement. (Established by the Record – See Donna Roper Written

Statement – Ex. 2) (See Defendant’s Statement of Facts No. 19).

         20.       Plaintiffs deny the allegation of material fact in Paragraph 20 that, “The larger dog

began coming towards Mrs. Roper.” This contradicts the deposition testimony of Defendant

Roper:

“Q. And I think you testified you thought the dog 18 was going to attack your wife.

A. I knew the dog was coming after my wife.

Q. How did you know that?

A. Because it was looking straight at her.”

(See Def A, TR. 31:17-21).(See Defendant’s Statement of Facts No. 20).




                                                     6
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 7 of 15 PageID #: 578




       21.    Plaintiffs deny the allegation of material fact in Paragraph 21 that, “Mr. Roper

recognized these signals as a sign of imminent attack from the last time the larger dog had

attacked Draco and Mr. Walberg.”

       Defendant Roper did not describe any of these “signals” in his written statement given on

the day of the event. (Established by the Record – See Defendant Roper Written Statement – Ex.

1)(See Defendant’s Statement of Facts No. 21).

       22.    Plaintiffs deny the allegation of material fact in Paragraph 22 that, “When the larger

dog stepped towards Mr. Roper’s wife, Mr. Roper pushed her behind him.”

Donna Roper, Mr. Roper’s wife, contradicted this statement and stated:

      “Q. Okay. What happened next?
      A. What happened next? I heard my husband take one shot, and it scared the smallest
       dog off. And then I went to take a few steps forward to see if I could try and coax
       Max off of my dad's dog. And then he just decided that hackles were raised, tail
       was stiff, you know, teeth bared, he was growling, and he was fixing -- he was
       coming over the top of Draco towards me, so my husband took a second shot.” (See
       Def. D, TR. 18: 7-15.

(See Defendant’s Statement of Facts No. 22).

       23.    Plaintiffs deny the allegation of material fact in Paragraph 23 that, “Still, the larger

attacking dog proceeded to approach both Mr. Roper and his wife.”

Donna Roper, Mr. Roper’s wife, contradicted this statement and stated:

      “Q. Okay. What happened next?
      A. What happened next? I heard my husband take one shot, and it scared the smallest
       dog off. And then I went to take a few steps forward to see if I could try and coax
       Max off of my dad's dog. And then he just decided that hackles were raised, tail
       was stiff, you know, teeth bared, he was growling, and he was fixing -- he was
       coming over the top of Draco towards me, so my husband took a second shot.” (See
       Def. D, TR. 18: 7-15).

(See Defendant’s Statement of Facts No. 23).




                                                 7
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 8 of 15 PageID #: 579




        24.      Plaintiffs deny the allegation of material fact in Paragraph 24 that, “Mr. Roper then

fired at the larger attacking dog, killing it.”

Donna Roper testified: “Q. Was Max attacking you that day? A. No.” (See Def. D, TR. 19:18-19).

(See Defendant’s Statement of Facts No. 24).

        25.      Plaintiffs admit the allegation of material fact in Paragraph 25 that, “This last bullet

was never recovered, because it remained in the larger attacking dog after this incident.” (See

Defendant’s Statement of Facts No. 25).

        26.      Plaintiffs admit the allegation of material fact in Paragraph 26 that, “Mr. Roper

fired only these two shots and ejected the one additional bullet.” (See Defendant’s Statement of

Facts No. 26).

        27.      Plaintiffs admit the allegation of material fact in Paragraph 25 that, “Plaintiffs

confirmed that they only heard two gunshots.” (See Defendant’s Statement of Facts No. 27).

        28.      Plaintiffs admit the allegation of material fact in Paragraph 28 that, “When

responding officers returned Mr. Roper’s gun and ammunition to him, they returned five live

rounds.” (See Defendant’s Statement of Facts No. 28).

        29.      Plaintiffs admit the allegation of material fact in Paragraph 29 that, “Although the

smaller dog ran away from the attack after Mr. Roper fired his warning shot into the ground, when

Plaintiffs took the smaller dog to the veterinarian after the incident, she was found to have a bullet

lodged in her leg.” (See Defendant’s Statement of Facts No. 29).

        30.      Plaintiffs admit the allegation of material fact in Paragraph 30 that, “Sometime on

or around April or May, 2020, the smaller attacking dog was diagnosed with heartworms and

passed away one month later from the condition. (Id., 53:3-10, Ex. L, Deposition of Plaintiff

Jennifer Mesey.” (See Defendant’s Statement of Facts No. 30).



                                                    8
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 9 of 15 PageID #: 580




         31.   Plaintiffs deny the allegation of material fact in Paragraph 31 that, “Neither of

Plaintiffs’ dogs were leashed during the attack; Plaintiffs did not have a wire or electric fence to

restrain the dogs to their property.”

Plaintiffs had an enclosure or shelter in their yard that restrained the dogs to their property. Robin

Mesey testified to this:

“·Q.· Was Max free to roam?

A. No.

Q. What kept him in the backyard?

A. His enclosure was completely -- it was enclosed.

Q. So there was an enclosure in the backyard that contained a little shelter area where he stayed?

A. Yes.”

(See Def. Ex. B, TR. 22:8-14) (See Defendant’s Statement of Facts No. 31).

         32.   Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure, Plaintiffs object

to the alleged fact in Paragraph 32 that “Despite local law requiring owners to leash or otherwise

constrain dogs to an owner’s property, Plaintiffs regularly failed to leash their dogs and had been

cited at least three times prior to the attack” because the material cited to support the fact cannot

be presented in a form that would be admissible in evidence as it is hearsay and irrelevant. (See

Defendant’s Statement of Facts No. 32).

         33.   Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure, Plaintiffs object

to the alleged fact in Paragraph 33 that “Plaintiff Robin Mesey admitted that the larger dog had

been aggressive towards another neighborhood dog on at least one instance prior to the attack on

Draco at issue here” because the material cited to support the fact cannot be presented in a form




                                                  9
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 10 of 15 PageID #: 581




that would be admissible in evidence as it is irrelevant. (See Defendant’s Statement of Facts No.

33).

       34.     Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure, Plaintiffs object

to the alleged fact in Paragraph 34 that “Even after the altercation between Plaintiffs’ smaller and

larger dogs and Draco, Plaintiffs did not leash or fence their remaining dogs, leading to an

altercation on June 1, 2019, where in Plaintiff’s third dog chased a man on a motorcycle and bit at

his ankles several houses away from Plaintiffs’ house” because the material cited to support the

fact cannot be presented in a form that would be admissible in evidence as it is irrelevant, occurring

months after the incident subject to this case. (See Defendant’s Statement of Facts No. 34).

       35.     Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure, Plaintiffs object

to the alleged fact in Paragraph 35 that, “When an officer arrived at Plaintiffs’ house to discuss the

June 1, 2019 matter, he observed the dog running freely, not on a leash or enclosed in a fence”

because the material cited to support the fact cannot be presented in a form that would be

admissible in evidence as it is irrelevant, occurring months after the incident subject to this case.

(See Defendant’s Statement of Facts No. 35).

       36.     Plaintiffs admit the allegation of material fact in Paragraph 36 that, “Although Mr.

Roper was a training reserve officer for the City of Van Buren, he was off-duty at the time of the

incident.” (See Defendant’s Statement of Facts No. 36).

       37.     Plaintiffs admit the allegation of material fact in Paragraph 37 that, “Mr. Roper was

not in uniform during this incident.” (See Defendant’s Statement of Facts No. 37).

       38.     Plaintiffs admit the allegation of material fact in Paragraph 38 that, “He and his wife

were driving his son’s Ford Escape.” (See Defendant’s Statement of Facts No. 38).




                                                 10
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 11 of 15 PageID #: 582




       39.     Plaintiffs admit the allegation of material fact in Paragraph 39 that, “When Mr. and

Mrs. Roper left Mr. Walberg’s residence, Charles was not leaving to do police work.” (See

Defendant’s Statement of Facts No. 39).

       40.     “This incident had nothing to do with Mr. Roper’s employment as a reserve deputy

or police officer.” (Established by the Record – See Plaintiff depo. – Ex. 5, TR. 21:12-23:2). (See

Defendant’s Statement of Facts No. 40).

       41.     Pursuant to Rule 56(c)(2) of the Federal Rules of Civil Procedure, Plaintiffs object

to the alleged fact in Paragraph 41 that, “Mr. Roper did not cite, ticket or otherwise charge

Plaintiffs for any infraction relating to this incident” because the material cited to support the fact

cannot be presented in a form that would be admissible in evidence as it is opinion and argument

of counsel. (See Defendant’s Statement of Facts No. 41).

        PLAINTIFFS’ ADDITIONAL UNCONTROVERTED MATERIAL FACTS

       42.     Prior to the incident subject to this case, Donna Roper was friends with Plaintiffs

Robin Mesey and Jennifer Mesey. (Established by the Record – See Def. Ex. D. TR. 9:5-15).

       43.     Defendant Roper and Donna Roper’s children were friends with Robin Mesey and

Jennifer Mesey’s children. (Established by the Record – See Def. Ex. D. TR. 9:16-24).

       44.     The dog that was owned by Robin Mesey and Jennifer Mesey and shot and killed

by Defendant Roper was named “Max”. (Established by the Record – See Def. Ex. B. TR. 18:21-

25; Def. Ex. D. TR. 9:25-10:2).

       45.     Robin Mesey and Jennifer Mesey also owned a dog named “Nina”. (Established by

the Record – See Defendant Henry depo. – Ex. 2, TR. 25:11-26:1).

       46.     Donna Roper’s father owned a dog named “Draco”. (Established by the Record –

See Def. Ex. D. TR. 12:23-13:3).



                                                  11
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 12 of 15 PageID #: 583




       47.    “Draco” was a German Shepherd mix and weighed more than 50 pounds;

somewhere between 50 and 100 pounds. (Established by the Record – See Def. Ex. D. TR. 13:6-

13).

       48.    Prior to the incident subject to this case, Donna Roper would spend time at the

Plaintiffs’ residence once or twice a week. (Established by the Record – See See Def. Ex. D. TR.

11:14-17).

       49.     When Donna Roper would socialize at the Plaintiffs’ residence, Mrs. Roper was

friendly with Max, would pet Max and Max never bit Donna Roper and never attacked Donna

Roper. (Established by the Record – See Def. Ex. D. TR. 10:9-19).

       50.     When Donna Roper would socialize at the Plaintiffs’ residence, Mrs. Roper was

friendly with Nina, would pet Nina and Nina never bit Donna Roper and never attacked Donna

Roper. (Established by the Record – See Def. Ex. D. TR. 10:6-8; 10:20-11:2).

       51.     After the incident, Draco did not get taken to a veterinarian for care. (Established

by the Record – See Def. Ex. D. TR. 19:2-8).

       52.    Draco did not die from any wounds from the incident subject to this case.

(Established by the Record – See Def. Ex. D. TR. 19:15-17).

       53.    Max was not attacking Donna Roper on the date of the incident. (Established by

the Record – See Def. Ex. D. TR. 19:18-19).

       54.   Max did not bite Donna Roper on the date of the incident. (Established by the Record

– See if Def. Ex. D. TR. 19:20-21).

       55.    Nina did not attack Donna Roper on the date of the incident. (Established by the

Record – See Def. Ex. D. TR. 19:22-23).




                                               12
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 13 of 15 PageID #: 584




       56.       Nina did not bite Donna Roper on the date of the incident. (Established by the

Record – See Def. Ex. D. TR. 19:24-25).

       57.     Donna Roper testified to something additional at her deposition then was contained

in her original written statement; Max showing his teeth towards her, Max’s hackles being raised

and Max’s tail being straight out. (Established by the Record – See Def. Ex. D. TR. 21:13-23:21

and Donna Roper Written Statement – Ex. 2).

       58.     Defendant Roper knew that the 2 dogs were the Mesey’s dogs and defendant Roper

did not go to their house and asked them for help to get their dogs away from Draco. (Established

by the Record – See Def. Ex. A. TR. 33:25-34:12).

       59.     Outside of yelling at the dogs, defendant Roper did not have any other plan to

separate the dogs. (Established by the Record – See Def. Ex. A. TR. 33:8-10).

       60.     In defendant Roper’s written statement he did not say that the Mesey’s dogs were

aggressive. (Established by the Record – See Def. Ex. A. TR. 40:7-19 and Defendant Roper

Written Statement – Ex. 1).

       61.     Defendant Roper did not have any training as a Van Buren police officer, relating

or pertaining to capturing loose, at large or stray dogs prior to the date of the occurrence subject to

this suit. (Established by the Record – See Defendant Roper Answers to Interrogatories, No. 17 –

Exhibit 3).

       62.     The City of Van Buren had laws governing animal regulation at the time of the

incident. (Established by the Record – See City of Van Buren Animal Regulations – Exhibit 4

[hereinafter “Animal Regulations – Ex. 4”]).

       63.     Any dog found running at large called for police action in impounding the dog:

       “It shall be unlawful for the owner or keeper of any dog or cat to permit the same
       to run at large within the City of Van Buren at any time. Any dog or cat found

                                                  13
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 14 of 15 PageID #: 585




       without the tag provided in Section 205.020, and any dog or cat found running at
       large, shall be impounded.”

(Established by the Record – See Animal Regulations, p. 2 – Ex. 4).

       Chief Alonzo Bradwell testified that:

       “Q. (BY MR. SCHOTTEL.) In the city of Van Buren, are there occasions
       where large dogs are running loose in the city?
       A. We have received some calls of attacks.
       Yeah.
       Q. And what is the policy and/or procedure that 4 the department takes when
       it receives those calls?
       MR. HARDEN: Just object to the extent that the scope's vague.
       THE WITNESS: Generally, if a -- a dog gets out of a fence or off a leash, and
       they're running around in the neighborhood, the on-duty officer would attempt to
       make contact with the owner, and most likely write a citation if it's -- sometimes
       they'll get warnings. It depends on the situation. It's -- that's the end of that, I guess.”

(Established by the Record – See Deposition of Alonzo Bradwell – Exhibit 5 [hereinafter

“Bradwell depo. – Ex. 5”], TR. 45:23-46:13).

       64.     At the time of the incident, there was not an animal control unit to call to assist with

a loose dog. (Established by the Record – See Bradwell depo. – Ex. 5, TR. 46:19-21).

       65.     At the time of the incident, Defendant Roper was a reserve officer and was

permitted to carry a firearm of his own, one was not provided to him by the City of Van Buren

Police Department. (Established by the Record – See Bradwell depo. – Ex. 5, TR. 24:21-25:9).

       66.     As a result of this incident subject to this case, a probable cause statement was

issued against Defendant Roper for the offense of Property Damage 2nd degree RSMO 569.120.

(Established by the Record – See Probable Cause Statement - Property Damage 2nd degree RSMO

569.120 – Exhibit 6).

       67.     At the time of the occurrence of the 3 dogs fighting, Defendant Roper’s father-in-

law’s dog, Draco, was not on a leash. (Established by the Record – See Def. Ex. A. TR. 22:21-23).




                                                   14
Case: 1:19-cv-00071-SNLJ Doc. #: 53 Filed: 02/26/21 Page: 15 of 15 PageID #: 586




                                              Respectfully submitted,

                                              SCHOTTEL & ASSOCIATES, P.C.

                                              BY: s/James W. Schottel, Jr.
                                                     James W. Schottel, Jr. #51285MO
                                                     906 Olive St., PH
                                                     St. Louis, MO 63101
                                                     (314) 421-0350
                                                     (314) 421-4060 facsimile
                                                     jwsj@schotteljustice.com

                                                     Attorney for Plaintiffs
                                                     Robin Mesey
                                                     Jennifer Mesey


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              Portia C. Kayser
                                              pkayser@fpsslaw.com

                                              Attorney for Defendant
                                              Charles Roper


                                              Damon S. Phillips
                                              damon@kpwlawfirm.com

                                              Ty Z. Harden
                                              ty@kpwlawfirm.com

                                              Attorneys for Defendants
                                              City of Van Buren, Missouri
                                              Chief Alonzo Bradwell


                                              s/James W. Schottel, Jr.




                                                15
